PER CURIAM.
An “Order Administratively Closing OJCC File and Dismissing Pending Petitions” was issued in this case on September 21, 2007. This order is unsigned and therefore was not properly rendered under Florida Rule of Appellate Procedure 9.020(h). See Perez v. City of Tampa, 191 So.2d 302 (Fla. 2d DCA 1966). The order also contains no indication that it was mailed to the parties and was not rendered under the provisions of Florida Rule of Appellate Procedure 9.180(b)(3). We therefore conclude that this order was not an appealable final order. Subsequently, the Judge of Compensation Claims issued an order which granted a motion to dismiss but this is also not a final order. See Mintz v. Broward Corr. Inst., 800 So.2d 343 (Fla. 1st DCA 2001). The instant appeal is therefore dismissed for lack of jurisdiction.
DISMISSED.
ADOVANO, LEWIS, and THOMAS, JJ., concur.